Citation Nr: 1019054	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-23 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric 
disorder, other than PTSD, to include the question of whether 
new and material evidence has been received to reopen a 
previously denied claim therefor.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to 
December 1964 and from May 1966 to September 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in October 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, denying entitlement to 
service connection for PTSD.  Further processing of the 
instant appeal was undertaken by the RO in Reno, Nevada.  

The appellate issue is herein expanded to include any and all 
psychiatric disorders, inclusive of PTSD and other shown 
entities including an adjustment reaction, anxiety, a 
depressive disorder not otherwise specified, major 
depression, substance dependence, and a substance-induced 
mood disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009) (although the appellant's claim identifies PTSD 
without more, it cannot be a claim limited only to that 
diagnosis, but must rather be considered a claim for any 
mental disability that may reasonably be encompassed by 
several factors including: the claimant's description of the 
claim; the symptoms the claimant describes; and the 
information the claimant submits or the Secretary obtains in 
support of the claim).  

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the Reno RO, in May 2009, a 
transcript of which is of record.  At such hearing, the 
Veteran submitted additional documentary evidence along with 
a waiver for its initial consideration by the RO.   


REMAND

As indicated above, various psychiatric disorders, other than 
PTSD, are demonstrated by the record following entry of the 
RO's rating decision denying the Veteran's original claim for 
service connection for a psychiatric disorder in May 1984.  
To the extent that the Veteran is attempting to reopen that 
previously denied claim, which did not entail PTSD, remand to 
permit the RO to develop and adjudicate such matter is 
required.  See Clemons, supra.  

By this appeal, the Veteran seeks service connection for his 
diagnosed PTSD based on inservice stressors which the RO has 
formally determined are insufficiently detailed so as to 
permit referral to the U.S. Army and Joint Services Records 
Research Center (JSRRC), the agency charged with the 
responsibility to verify stressors, for verification.  The 
Veteran alleges that, while in Vietnam and working as a 
warehouse clerk, he was detailed to a special police 
attachment to patrol an area in proximity to China Beach in 
the city of Da Nang, Vietnam, and that such work involved 
engagement in combat with the enemy while guarding the 
perimeter of a camp either on foot or in guard towers or when 
protecting a bridge near that compound. 

At his May 2009 hearing, the Veteran indicated that one or 
more of the claimed incidents occurred during a three-month 
period in 1968, following his arrival in Vietnam in March or 
April 1968,  that he served in that security unit with fellow 
soldiers, Singerman from California and Bush from North 
Carolina.  He further noted the occurrence of a separate 
incident in which he was informed that his spouse had left 
him and had abandoned his child, causing the Veteran to 
return home to ensure the safety of his child.  Based on the 
information provided by the Veteran at his hearing and prior 
thereto, efforts to attempt to verify the Veteran's claimed 
stressors are deemed necessary since they are potentially 
verifiable given this additional information.  Remand is 
required to permit the RO to undertake these efforts.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  Obtain for inclusion in the Veteran's 
VA claims folder all pertinent records of 
VA medical treatment dated since the 
records referred to in the December 2009 
Supplemental Statement of the Case, which 
were compiled at VA medical facilities 
located in Las Vegas, Nevada, or 
elsewhere.  

2.  Undertake efforts to verify the 
Veteran's claimed inservice stressors 
leading to the onset of his PTSD, to 
include requesting that the JSSRC attempt 
to verify each of claimed stressors.  
Verifying the Veteran's account as to the 
departure of his spouse and her 
abandonment of the Veteran's child and 
his return to his home should also 
specifically be attempted by the AMC.  

3.  After the development requested in 
the first two paragraphs has been 
completed, the RO/AMC should prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO/AMC 
should so state in its report.  This 
report is then to be added to the claims 
folder

4.  After completing the above actions 
the Veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  

Regarding the claim for PTSD, the RO/AMC 
should provide the examiner the summary 
of any stressors described above, and the 
examiner should be requested to only 
consider those stressors for the purpose 
of determining whether exposure to an 
inservice stressor has resulted in the 
current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO/AMC.  

If the Veteran is diagnosed with a 
psychiatric disorder other than PTSD, the 
examiner should provide an opinion as to 
the etiology any diagnosed psychiatric 
disorder and opine whether it is as least 
as likely as not that any psychiatric 
disorder is attributable to the Veteran's 
active service.  In doing so the examiner 
is also requested to comment on the other 
psychiatric diagnoses shown in 
postservice treatment records and offer 
an opinion as to whether it is as least 
as likely as not that any such diagnosis 
is causally or etiologically related to 
service.  

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


